PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Plea for Consent Judgment and Entry of Final Order of Discipline.
On August 24,1979, The Florida Bar filed its Petition alleging:
*101. On May 18, 1978, Grievance Committee “B” of the Eleventh Judicial Circuit filed its report with The Florida Bar finding probable cause in Case No. 11B78M20. In that report the committee found that on June 1, 1977 Mr. Frank M. Marks pled to and was found guilty of failing to file a U.S. Income Tax Return for 1972, in violation of Disciplinary Rule 1-102(A)(3), (4) & (6). As a result thereof, Mr. Marks submitted to The Florida Bar a Conditional Guilty Plea in return for a Public Reprimand which he signed on June 4, 1979.
2. By his plea, Mr. Marks admitted that he was guilty of failing to file a U.S. Income Tax Return for the year 1972, a federal misdemeanor.
3. During July 1979, the Board of Governors of The Florida Bar approved the Conditional Plea of Guilty submitted by the respondent.
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, Frank M. Marks, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of the opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $75.35 are hereby taxed against the respondent.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON and ALDERMAN, JJ., concur.